OPINION OF
THE COURT.
This is a scire facias on a mortgage regulated by the act of the 17th of January, 1825 [Laws Ill. 1824-25. p. 157], A motion was made to strike this case from the docket, on the ground tlia.t the act referred to is local, and does not apply to the courts of the United States. The act named gives a remedy by sch fa. It provides that two nihils shall amount to a service, which shall authorise the plaintiff to proceed to judgment. This court under various acts of congress and by virtue of its own rules, adopts the remedies authorised in the state courts, though they may be local and peculiar in each state. In Kentucky, a writ of right, modified by statute, is a common remedy; and that remedy is used in the circuit court of the United States. Under the statute, the plaintiffs, had a right to issue a scire facias on the mortgage, and the motion is consequently overruled.